DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
Claims 1, 4-9, 11, 14-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rekuc et al. (US 5431262 A).

	Regarding Claim 1, Rekuc teaches a stackable luggage system, comprising:
A plurality of suitcases including at least a primary suitcase (10) and a secondary suitcase (47); wherein the plurality of suitcases each include a base (16), a plurality of sidewalls (11, 13, 15), and an upper end (12) defining an interior volume (wherein Rekuc et al. teaches a suitcase). (Figs. 1-3; Col. 3, lines 42-52)
Wherein a suitcase (10) includes an extendable support arm (38) disposed within the base (16 and wherein Rekuc et al. teaches “the cross piece 40 of the pull-out slide lies inwardly of the front of the case.) (Fig. 3; Col. 4, lines 4-9)
 Wherein the support arm (38) is configured to selectively move between an extended position and a retracted position (39). (Figs. 1-3; Col. 4, lines 9-16)
 Wherein the support arm (38) is configured to retain a suitcase (47) of the plurality of suitcases (10, 47) thereon when the support arm (38) is in the extended position (as seen in Fig. 2). (Figs. 1-3; Col. 4, lines 17-21)

	Rekuc et al. does not teach wherein each suitcase includes an extendable support arm disposed within the base.

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to stackable luggage assembly as taught by Rekuc et al., and provide, through duplication of parts, extendable support arms for additional suitcases within the assembly. Wherein through simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the attache case as taught by Rekuc et al. for an additional primary suitcase as taught by Rekuc et al, in order to sequence the suitcases that incorporate support arms, and provide additional connectable suitcase components to increase the amount of storage space within a luggage assembly, in addition to providing a secure base for subsequent suitcases introduced to a luggage assembly. 

	Regarding Claim 4, Rekuc et al., modified above, teaches all of the elements of the invention described in claim 1 above; 
	Rekuc et al. further teaches the suitcase (10) further comprising a plurality of wheels (24, 25) on a base of the suitcase (10). (Figs. 1, 3; Col. 3, lines 53-61)
	Rekuc et al. does not teach a plurality of wheels on the base of each suitcase of the plurality of suitcases.
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to stackable luggage assembly as taught by Rekuc et al., modified above, and provide, through duplication of parts, a plurality of wheels for additional suitcases within the assembly. Wherein through simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the attache case as taught by Rekuc et al. for an additional primary suitcase as taught by Rekuc et al, in order to provide for multiple suitcases traveling on a plurality of wheels, which would provide for the individual suitcases being easier to maneuver when they are detached from each other. 

	Regarding Claim 5, Rekuc et al., modified above, teaches all of the elements of the invention described in claim 4 above; 
	Rekuc et al. further teaches wherein a width of the support arm (38) is less than a distance between the plurality of wheels (24, 25), such that the support arm (38) rests between the plurality of wheels (24, 25) of a suitcase (10). (Fig. 3; Column 4, lines 4-21)
	Rekuc does not teach a plurality of suitcases supported on support arms.
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to stackable luggage assembly as taught by Rekuc et al., modified above, and provide, through duplication of parts, narrow enough support arms to support additional suitcases within the assembly. Wherein through simple substitution of one known element for another to obtain predictable results; and wherein it would have been “obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; one would be motivated to substitute the attache case as taught by Rekuc et al. for an additional primary suitcase as taught by Rekuc et al. One would be motivated to find accommodating dimensions to provide for multiple suitcases with support arms narrow enough to rest between a plurality of wheels of successive suitcases in a luggage assembly, in order to provide a supporting arm that doesn’t impinge securing a stable base for the next suitcase within a luggage system.

	Regarding Claim 6, Rekuc et al., modified above, teaches all of the elements of the invention described in claim 1 above; 
	Rekuc et al. further teaches a strap (48) removably securable about the plurality of suitcases (10), the strap (48) having complementary fasteners (51) on opposing ends thereof (49, 50). (Figs. 1-2; Col. 4, lines 22-23) 

	Regarding Claim 7, Rekuc et al., modified above, teaches all of the elements of the invention described in claim 1 above; 
	Rekuc et al. further teaches wherein a suitcase (10) comprises a handle (65) on the upper end (11). (Figs. 1-2, 6; Col. 4, lines 39-44)
	Rekuc. et al. does not teach wherein each suitcase of the plurality of suitcases comprises a handle.
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to stackable luggage assembly as taught by Rekuc et al., modified above, and provide, through duplication of parts, handles for additional suitcases within the luggage assembly. Wherein through simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the attache case as taught by Rekuc et al. for an additional primary suitcase as taught by Rekuc et al, in order to provide for a telescoping handle on each case, for easier maneuvering of individual suitcases when the suitcases are disengaged and independent from each other.

	Regarding Claim 8, Rekuc et al., modified above, teaches all of the elements of the invention described in claim 7 above;
	Rekuc et al. further teaches wherein the handle (65) is telescopically extendable (wherein Rekuc et al. teaches a “pull-out handle 65”). (Figs. 1-2, 6; Col. 4, lines 34-39; Col. 4, lines 53-56)

	Regarding Claim 9, Rekuc et al., modified above, teaches all of the elements of the invention described in claim 1 above; 
	Rekuc et al. further anticipates wherein a primary suitcase (10) comprises a larger volume than a secondary suitcase (47). (Fig. 3; Col. 4, lines 17-21)

Regarding Claim 11, A plurality of suitcases including at least a primary suitcase (10) and a secondary suitcase (47); wherein the plurality of suitcases each include a base (16), a plurality of sidewalls (11, 13, 15), and an upper end (12) defining an interior volume (wherein Rekuc et al. teaches a suitcase). (Figs. 1-3; Col. 3, lines 42-52)
Wherein a suitcase (10) includes an extendable support arm (38) disposed within the base (16 and wherein Rekuc et al. teaches “the cross piece 40 of the pull-out slide lies inwardly of the front of the case.) (Fig. 3; Col. 4, lines 4-9)
 Wherein the support arm (38) is configured to selectively move between an extended position and a retracted position (39). (Figs. 1-3; Col. 4, lines 9-16)
 Wherein the support arm (38) is configured to retain a suitcase (47) of the plurality of suitcases (10, 47) thereon when the support arm (38) is in the extended position (as seen in Fig. 2). (Figs. 1-3; Col. 4, lines 17-21)
A strap (48) affixed (through buckle 51 as seen in Fig. 2) to a rear side (15) of a suitcase (10), wherein the strap comprises a first section (49) and a second section (50); wherein the first section (49) and the second section (50) are removably securable (through buckle 51) together via complementary fasteners (51) disposed on each of the first section (49) and the second section (50). (Figs. 1-2; Col. 4, lines 22-23)

	Rekuc et al. does not teach wherein each suitcase includes an extendable support disposed within the base, or a strap disposed on the rear of the case.

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to stackable luggage assembly as taught by Rekuc et al., and provide, through duplication of parts, extendable support arms and retention straps for additional suitcases within the assembly. Wherein through simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the attache case as taught by Rekuc et al. for an additional primary suitcase as taught by Rekuc et al, in order to sequence the suitcases that incorporate support arms and retention straps, and provide additional connectable suitcase components in order to increase the amount of storage space within a luggage assembly, in addition to providing a secure base and strap retention for subsequent suitcases introduced to a luggage assembly. 

	Regarding Claim 14, Rekuc et al., modified above, teaches all of the elements of the invention described in claim 11 above; 
	Rekuc et al. further teaches the suitcase (10) further comprising a plurality of wheels (24, 25) on a base of the suitcase (10). (Figs. 1, 3; Col. 3, lines 53-61)
	Rekuc et al. does not teach a plurality of wheels on the base of each suitcase of the plurality of suitcases.
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to stackable luggage assembly as taught by Rekuc et al., modified above, and provide, through duplication of parts, a plurality of wheels for additional suitcases within the assembly. Wherein through simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the attache case as taught by Rekuc et al. for an additional primary suitcase as taught by Rekuc et al, in order to provide for multiple suitcases traveling on a plurality of wheels, which would provide for the individual suitcases being easier to maneuver when they are detached from each other. 


	Regarding Claim 15, Rekuc et al., modified above, teaches all of the elements of the invention described in claim 11 above; 
	Rekuc et al. further teaches wherein a width of the support arm (38) is less than a distance between the plurality of wheels (24, 25), such that the support arm (38) rests between the plurality of wheels (24, 25) of a suitcase (10). (Fig. 3; Column 4, lines 4-21)
	Rekuc does not teach a plurality of suitcases supported on support arms.
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to stackable luggage assembly as taught by Rekuc et al., modified above, and provide, through duplication of parts, narrow enough support arms to support additional suitcases within the assembly. Wherein through simple substitution of one known element for another to obtain predictable results; and wherein it would have been “obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; one would be motivated to substitute the attache case as taught by Rekuc et al. for an additional primary suitcase as taught by Rekuc et al. One would also be motivated to find accommodating dimensions to provide for multiple suitcases utilizing support arms narrow enough to rest between a plurality of wheels of successive suitcases in a luggage assembly, in order to provide a supporting arm that doesn’t impinge securing a stable base for the next suitcase within a luggage system.

	Regarding Claim 18, Rekuc et al., modified above, teaches all of the elements of the invention described in claim 11 above; 
	Rekuc et al. further teaches wherein a suitcase (10) comprises a handle (65) on the upper end (11). (Figs. 1-2, 6; Col. 4, lines 39-44)
	Rekuc. et al. does not teach wherein each suitcase of the plurality of suitcases comprises a handle.
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to stackable luggage assembly as taught by Rekuc et al., modified above, and provide, through duplication of parts, handles for additional suitcases within the luggage assembly. Wherein through simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the attache case as taught by Rekuc et al. for an additional primary suitcase as taught by Rekuc et al, in order to provide for a telescoping handle on each case, for easier maneuvering of individual suitcases when the suitcases are disengaged and independent from each other.

	Regarding Claim 19, Rekuc et al., modified above, teaches all of the elements of the invention described in claim 1 above; 
	Rekuc et al. further anticipates wherein a primary suitcase (10) comprises a larger volume than a secondary suitcase (47). (Fig. 3; Col. 4, lines 17-21)

Claims 2-3, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rekuc et al. (US 5431262 A), in view of Darvish et al. (US 20110247910 A1).

	Regarding Claim 2, Rekuc et al., modified above, teaches all of the elements of the invention described in claim 1 above; 
	Wherein Rekuc et al. teaches a support arm (38) comprising a pair of telescopic arms (36, 37) and an end bracket (40). (Figs. 2-3; Col. 4, lines 3-16)
	Rekuc et al. does not teach wherein the end bracket comprises a first portion disposed perpendicularly to a second portion.
	Darvish et al. further teaches a support structure (202) comprising a first portion (630) disposed perpendicularly to a second portion (1 in Modified Figure 4 below). (Figs. 3-7; [0024], [0027], [0033])

    PNG
    media_image1.png
    588
    618
    media_image1.png
    Greyscale
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the luggage system as taught by Rekuc et al., modified above, and provide for an additional perpendicular end to the support arm as taught by Darvish et al. When applying prior art elements according to known methods to yield predictable results; one would be motivated to provide for a perpendicular segment on the support arm, in order to more securely retain the next piece of luggage by obtaining a flush fit for an additional piece of luggage between the face of the primary luggage and the raised portion of the support arm end bracket.




    PNG
    media_image2.png
    27
    158
    media_image2.png
    Greyscale



	Regarding Claim 3, Rekuc et al., modified above, teaches all of the elements of the invention described in claim 2 above except; wherein the second portion is configured to rest flush against a front side of a suitcase supported on the support arm.
	Wherein Rekuc et al. teaches a support arm (38). (Fig. 3; Column 4, lines 4-21)
	Darvish et al. further teaches wherein the second portion (1 in Modified Figure 4 above) is configured to rest flush against a front side of a suitcase (10) supported on a support structure (202). (Where luggage is seen flush against the second portion in Fig. 5). (Figs. 3-7, [0021], [0024], [0027], [0033])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the luggage system as taught by Rekuc et al., modified above, and provide for an additional perpendicular end to the support arm as taught by Darvish et al. When applying prior art elements according to known methods to yield predictable results; one would be motivated to provide for a perpendicular segment on the support arm, in order to more securely retain the next piece of luggage by obtaining a flush fit for an additional piece of luggage between the face of the primary luggage and the raised portion of the support arm end bracket.

	Regarding Claim 12, Rekuc et al., modified above, teaches all of the elements of the invention described in claim 11 above; 
	Wherein Rekuc et al. teaches a support arm (38) comprising a pair of telescopic arms (36, 37) and an end bracket (40). (Figs. 2-3; Col. 4, lines 3-16)
	Rekuc et al. does not teach wherein the end bracket comprises a first portion disposed perpendicularly to a second portion.
	Darvish et al. further teaches a support structure (202) comprising a first portion (630) disposed perpendicularly to a second portion (1 in Modified Figure 4 above). (Figs. 3-7; [0024], [0027], [0033])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the luggage system as taught by Rekuc et al., modified above, and provide for an additional perpendicular end to the support arm as taught by Darvish et al. When applying prior art elements according to known methods to yield predictable results; one would be motivated to provide for a perpendicular segment on the support arm, in order to more securely retain the next piece of luggage by obtaining a flush fit for an additional piece of luggage between the face of the primary luggage and the raised portion of the support arm end bracket.


	Regarding Claim 13, Rekuc et al., modified above, teaches all of the elements of the invention described in claim 12 above except; wherein the second portion is configured to rest flush against a front side of a suitcase supported on the support arm.
	Wherein Rekuc et al. teaches a support arm (38). (Fig. 3; Column 4, lines 4-21)
	Darvish et al. further teaches wherein the second portion (1 in Modified Figure 4 above) is configured to rest flush against a front side of a suitcase (10) supported on a support structure (202). (Where luggage is seen flush against the second portion in Fig. 5). (Figs. 3-7, [0021], [0024], [0027], [0033])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the luggage system as taught by Rekuc et al., modified above, and provide for an additional perpendicular end to the support arm as taught by Darvish et al. When applying prior art elements according to known methods to yield predictable results; one would be motivated to provide for a perpendicular segment on the support arm, in order to more securely retain the next piece of luggage by obtaining a flush fit for an additional piece of luggage between the face of the primary luggage and the raised portion of the support arm end bracket.

Claims 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rekuc et al. (US 5431262 A), in view of Selvi (US 20130333996 A1).

	Regarding Claim 10, Rekuc et al., modified above, teaches all of the elements of the invention described in claim 9 above except; wherein the plurality of suitcases further comprises a tertiary suitcase having a volume less than that of each of the primary suitcase and the secondary suitcase.
	Selvi further teaches wherein a plurality of suitcases (17, 18, 19) further comprises a tertiary suitcase (19) having a volume less than that of each of the primary suitcase (17) and the secondary suitcase (18). (Figs. 3-5; [0054], [0060])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the luggage system as taught by Rekuc et al., modified above, and provide for a tertiary article of luggage in a smaller size as taught by Selvi. When applying prior art elements according to known methods to yield predictable results; one would be motivated to provide for a tertiary component of a smaller size to a luggage system, in order to provide the user with the option of selectively detaching the smaller piece of luggage for when the user is traveling light, providing for a conveniently less burdensome suitcase to maneuver.

	Regarding Claim 20, Rekuc et al., modified above, teaches all of the elements of the invention described in claim 19 above except; wherein the plurality of suitcases further comprises a tertiary suitcase having a volume less than that of each of the primary suitcase and the secondary suitcase.
	Selvi further teaches wherein a plurality of suitcases (17, 18, 19) further comprises a tertiary suitcase (19) having a volume less than that of each of the primary suitcase (17) and the secondary suitcase (18). (Figs. 3-5; [0054], [0060])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the luggage system as taught by Rekuc et al., modified above, and provide for a tertiary article of luggage in a smaller size as taught by Selvi. When applying prior art elements according to known methods to yield predictable results; one would be motivated to provide for a tertiary component of a smaller size to a luggage system, in order to provide the user with the option of selectively detaching the smaller piece of luggage for when the user is traveling light, providing for a conveniently less burdensome suitcase to maneuver.


Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rekuc et al. (US 5431262 A), in view of Shultz et al. (US 20150101903 A1).

	Regarding Claim 16, Rekuc et al., modified above, teaches all of the elements of the invention described in claim 11 above except; wherein the first section and the second section of the strap are selectively movable between an extended position and a retracted position, wherein the retracted position, the strap is disposed within the rear side of the suitcase.
	Wherein Rekuc et al. teaches a first section (49) and a second section (50) of a strap (48) disposed on the rear side (15) of a suitcase (10). (Wherein Rekuc et al. teaches “the strap is positioned that, when it is relaxed, it can be buckled out of the way along the rear wall so as to allow access to the case through the front wall”.) (Figs. 1-2;  Col. 2, lines 49-52; Col. 4, lines 22-31)
	Shultz et al. further teaches use of a retractable strap (103) movable between extended positions (Fig. 1B) and retracted positions (Fig. 1A), and disposed within a suitcase (100) when in the retracted condition (Fig. 1A). (Wherein the strap can be seen retracted within the suitcase in Figure 1A). (Figs. 1A-1C; [0033])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the rear mounted straps of the luggage system as taught by Rekuc et al., modified above, substitute them for the retractable straps as taught by Shultz et al. Wherein through simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute web strap for straps that are retractable within the luggage, in order for the user to easily stow the straps, in addition to improving the aesthetics of the luggage by internally storing straps that aren’t actively retaining another article.

	Regarding Claim 17, Rekuc et al., modified above, teaches all of the elements of the invention described in claim 11 above except; wherein the first section and the second section are biased towards the retracted position.
	Wherein Rekuc et al. teaches a first section (49) and a second section (50) of a strap (48). (Figs. 1-2; Col. 4, lines 22-31)
	Shultz et al. further teaches that the strap (103) is biased towards the retracted position (Fig. 1A). (Wherein Shultz et al. teaches “because the strap is configured to retract by default”). (Figs. 1A-1C; [0033])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the straps of the luggage system as taught by Rekuc et al., modified above, and provide for them to be biased towards retraction as taught by Shultz et al. When applying prior art elements according to known methods to yield predictable results; one would be motivated to provide for straps biased towards retraction, in order for the straps to maintain a snug retention on another article of luggage, and in order for the straps to automatically stow themselves once the user disengages them.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Carner (US D832575 S), teaches a connectable luggage set.
Miles (US 20180271240 A1), teaches a multifunction convertible suitcase system.
Kim (US 20180098609 A1), teaches luggage with a transport platform.
Hamaty (US 9861170 B1), teaches a rolling luggage system utilizing a strap.
Joyner (US 20170369274 A1), teaches a retractable strap.
Murdoch et al. (US 9756919 B2), teaches a luggage system incorporating a strap.
Melanson (US D742638 S), teaches a combined luggage and carrier.
Parker (US 9027722 B1), teaches a movable container system incorporating retractable straps.
Ready (US 20130037364 A1), teaches combination rolling cart and suitcase utilizing straps.
Reali (US 20100059322 A1), teaches a luggage system.
Louis, Sr. (US 20080308369 A1), teaches a luggage transport system.
Louis (US 20080217130 A1), teaches a self-contained luggage carrier system.
Neal et al. (US 7246805 B2), teaches a convertible cargo carrier.
Tong (US 6536568 B1), teaches luggage with a safety strap stowed in a back compartment.
Zionts et al. (US 5713439 A), teaches a dual point auxiliary luggage attachment system.
Cerna (US 4340132 A), teaches a suitcase and cart assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733                                                                                                                                                                                                        
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731